Citation Nr: 1640063	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-30 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gallbladder disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

3.  Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had verified active duty service under honorable conditions from March 7, 1972 to April 12, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision and a March 2013 letter issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The February 2013 rating decision denied the claim for service connection for a gallbladder disorder and declined to reopen the claim for service connection for a back disorder.  The March 2013 letter denied the claim for nonservice-connected disability pension benefits.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a back disorder and the claim for entitlement to nonservice-connected disability pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for a gallbladder disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for a gallbladder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to service connection for a gallbladder disorder.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 



ORDER

The issue of entitlement to service connection for a gallbladder disorder is dismissed.


REMAND

The Veteran testified in July 2016 that he is in receipt of benefits from the Social Security Administration (SSA) related to a back disability.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand,   efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).

The Veteran also testified in July 2016 that he underwent two post-service surgeries on his back.  VA treatment records indicate that he has reported a 1975 surgery in Lincoln and a second procedure in 1980 in Omaha.  Records related to the first surgery, namely a spinal fusion L-5, S-1, which took place at the VA Hospital on September 18, 1973, during an admission that spanned from July 9, 1973, until November 20, 1973, are of record.  The only records from the VA facility in Omaha that have been obtained are dated between March 1996 and October 2013.  On remand, records from this facility dated prior to March 1996 and since October 2013 must be obtained.  

The Veteran also seeks entitlement to nonservice-connected pension.  The payment of nonservice-connected disability pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, but only where a veteran has the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A claimant for VA pension benefits meets the necessary service requirements if there is sufficient evidence   that he served in active military, naval, or air service under one of the following conditions: (i) for 90 days or more during a period of war; (ii) during a period of war, if he was discharged or released from such service for a disability adjudged service-connected without the presumptive provisions of law, or at the time of discharge, he had such a service- connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (iii) for a period of 90 consecutive days or more, if such period began or ended during a period of war; or (iv) for an aggregate of 90 days or more in two or more separate periods of service, during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The Veteran alleges he meets the 90 day requirement of service.  His DD Form 214 notes active service of 1 month and 7 days, but the document notes there is also other service of 1 month and 26 days.  Although this additional service does not appear to be active service, the Veteran's service personnel records should be requested on remand. 

Additionally, service treatment records reveal that the Veteran appeared before a medical board on March 28, 1972.  The medical board was of the opinion that he did not meet the minimum standards for enlistment or induction; that he had no unfitting physical disability incurred or aggravated by active military service; and that he should be discharged.  The associated diagnosis was spondylolisthesis and old compression fracture of the thoracic vertebra, T-11, T-12 and L-1, both of which existed prior to entry.  As entitlement to pension may be considered with less than  90 days of service if the Veteran was discharged or released from such service for a disability adjudged service-connected without the presumptive provisions of law,   the claim for nonservice-connected pension is intertwined with the back issue.  38 C.F.R. § 3.3(a)(3); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  


Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to the Veteran's application(s) for SSA disability benefits, to include the medical records considered.  If the requested records are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

2.  Request the Veteran's service personnel records through official sources.  If the requested records are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

3.  Obtain the Veteran's complete record of treatment from the VA facility in Omaha, dated prior to March 1996 and since October 2013.  If any of these records are in a retired or archived status, efforts should be  made to acquire the records.  If the requested records  are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

4.  After the above has been completed to the extent possible, readjudicate the claims remaining on appeal.   If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the    Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


